      Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 1 of 46




                          UNITED STATES DISTRICT COURT

                            DISTRICT OF CONNECTICUT


ESTATE OF GUGSA ABRAHAM                           NO.: 3:16-cv-00534-RNC
DABELLA, ET AL


V.


TOWN OF REDDING, ET AL                            OCTOBER 26, 2018

                 MOTION TO QUASH SUBPOENA DUCES TECUM

      Pursuant to Rule 45(d)(3)(iv) of the F.R.C.P., the defendants, Town of Redding,

Douglas Fuchs, Ryan Alcott, Marc Deluca, Peter Quinn, Timothy Succi, Brandon

Kaufman, Brittany Salafia and Michael Livingston, hereby move(s) to quash the seven

(7) October 15, 2018 subpoenas duces tecum served by the plaintiff upon the

undersigned. Copy of the subpoenas duces tecum are attached. The subpoenas

duces tecum command defendant Brandon Kaufman #218, defendant Marc Deluca

#109, Georgetown Fire Department Fireman# G 53, Georgetown Fire Department

Fireman # G 46, Georgetown Fire Department Fireman # G 54, Georgetown Fire

Department Fireman# G 79, and Georgetown Fire Department Fireman# G 95 to

produce "[a] buccal sample of your DNA for forensic analysis in connection with the

above-referenced case."
      Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 2 of 46




       The subpoenas duces tecum constitute an undue burden and are unreasonably

cumulative and duplicative as the requested samples have previously been provided

and subjected to forensic DNA analysis. The Connecticut DESPP DNA Unit

"Supplemental DNA Report V", attached as Exhibit 1 to plaintiff's subpoena duces

tecum to each of the Georgetown Fire Department Firemen, contains the results of the

DNA forensic analysis of the buccal samples of each of the five firemen. The

Connecticut DESPP DNA Unit "Supplemental DNA Report II", attached hereto as

Exhibit A and included in plaintiff's initial Rule 26(a) disclosures, contains the results of

the DNA forensic analysis of the buccal samples of both Sergeant Marc Deluca #109

and Officer Brandon Kaufman #218. Moreover, the Connecticut DESPP DNA Unit

"Supplemental DNA Report VII", attached hereto as Exhibit Band included in plaintiff's

initial Rule 26(a) disclosures, contains the results of an additional DNA analysis of the

buccal swabs of both police officers and the five firemen.

       Plaintiff's counsel has cited no reason for an additional identical sample to be

taken from any of the seven individuals or how any additional sampling would bear on

any claim in the complaint. The subpoenas duces tecum are, therefore, overly broad

and seek irrelevant information that is not proportionally related to the needs of the

case. See F.R.C.P. Rule 26(b).




                                              2
      Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 3 of 46




      WHEREFORE, the undersigned defendants, hereby respectfully request that

the court issue an order to quash the plaintiff's subpoenas duces tecum and that the

subjects not be required to provide a buccal sample.



                                           DEFENDANTS,
                                           TOWN OF REDDING, DOUGLAS FUCHS,
                                           RYAN ALCOTT, MARC DELUCA, PETER
                                           QUINN, TIMOTHY SUCCI, BRANDON
                                           KAUFMAN, BRITTANY SALAFIA and
                                           MICHAEL LIVINGSTON, Individually and
                                           in their Official capacities



                                           By     Isl Thomas R. Gerarde
                                             Thomas R. Gerarde
                                              ct05640
                                              Howd & Ludorf, LLC
                                             65 Wethersfield Avenue
                                              Hartford, CT 06114
                                              (860) 249-1361
                                              (860) 249-7665 (Fax)
                                              E-Mail: tgerarde@hl-law.com




                                          3
       Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 4 of 46




                                    CERTIFICATION

        This is to certify that on October 26, 2018, a copy of the foregoing Motion to
Quash was filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of
the Court's electronic filing system or by mail to anyone unable to accept electronic
filing as indicated on the Notice of Electronic Filing. Parties may access this filing
through the Court's CM/ECF System.

Felice M. Duffy, Esq.
Duffy Law, LLC
770 Chapel Street, Suite 4F
New Haven, CT 06510

Solomon M. Radner, Esq.
Excolo Law, PLLC
26700 Lahser Rd., Suite 401
Southfield, Ml 48033



                                            Isl Thomas R. Gerarde
                                                Thomas R. Gerarde




                                              4
                      Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 5 of 46


 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                               District of Connecticut

              Estate of Gugsa Abraham Dabela, et al.
                                                                                )
                                Plaintiff                                       )
                                   V.                                           )       Civil Action No. 3:16-cv-00534-RNC
                                                                                )
                     Town of Redding, et al.                                    )
                               Defendant                                        )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                      Brandon Kaufman c/o Howd & Ludorf, LLC (65 Wethersfield Ave, Hartford, CT 06114)

                                                        (Name ofperson to whom this subpoena is directed)

    ~ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
          A buccal sample of your DNA for forensic analysis in connection with the above-referenced case.


     Place: Buccal DNA samples are to be collected by a laboratory Date and Time:
            technician at a location determined by the counsel for                10/31/2018 10:00 am
            the parties involved, at a mutually agreeable location·. ::,                      J"~ ·c



     0 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 1   Place:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:           10/15/2018

                                   CLERK OF COURT


                                            Signature of Clerk or Deputy Clerk


The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)                                 Plaintiff, the Estate
of Gugsa Abraham_Dabela_                                                                ____ , who issues or requests this subpoena, are:
Keith Altman, Esq. 26700 Lahser Rd, Suite 401, Southfield, Ml 48033 Phone: (516) 456-5885 kaltman@excololaw.com

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 6 of 46


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 3:16-cv-00534-RNC

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$                                       for travel and $                             for services, for a total of$                 0.00



            I declare under penalty of.pe1jury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address


Additional information regarding attempted service, etc.:
                      Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 7 of 46


AO 888 (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                              Federal Rule of Civil Procedure 45'(c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (ii) disclosing an unretained expert's opinion or information that does
                                                                                    not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                 study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                      (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within I 00 miles of where the person resides, is employed, or               described in Rule 45(d){3)(8), the court may, instead of quashing or
regularly transacts business in person; or                                          modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly         conditions if the serving party:
transacts business in person, if the person                                              (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                       otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                    (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                 (I) Producing Documents or Electronically Stored Information. These
tangible things at a place within I 00 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                            information:
   (B) inspection of premises at the premises to be inspected.                         (A) Documents. A person responding to a subpoena to produce documents
                                                                                    must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                         must organize and label them to correspond to the categories in the demand.
                                                                                       (B) Form for Producing Electronically Stored Information Not Specified.
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps           information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the                which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                 (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include              person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees-on a party or attorney who             information in more than one form.
fails to comply.                                                                       (D) Inaccessible Electronically Stored Information. The person
                                                                                    responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                       of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to             order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of        reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,          made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                  requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible ..           26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated,:•;'
in the subpoena a written objection to inspecting, copying, testing, or             (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises-or to              (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.         under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for           material must:
compliance or 14 days after the subpoena is served. l fan objection is made,             (i) expressly make the claim; and
the following rules apply:                                                               (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an             privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                            (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from       trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                      that received the information of the claim and the basis for it. After being
                                                                                    notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                              information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where            until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modif), a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                                present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits                compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                            produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no       resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                        (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a               The court for the district where compliance is required-and also, atter a
subpoena, the court for the district where compliance is required may, on           motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                                who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                 subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                                                                                                                                                                    l
                          Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 8 of 46


     AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                            UNITED STATES DISTRICT COURT
                                                                                for the
                                                                    District of Connecticut

                  Estate of Gugsa Abraham Dabela, et al.
                                                                                    )
                                    Plaintiff                                       )
                                       V.                                           )       Civil Action No. 3:16-cv-00534-RNC
                                                                                    )
                         Town of Redding, et al.                                    )
                                   Defendant                                        )

                             SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                               OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

      To:                     Marc Deluca c/o Howd & Ludorf, LLC (65 Wethersfield Ave, Hartford, CT 06114)

                                                            (Name ofperson to whom this subpoena is directed)

            .if
             Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
     documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
     material:
               A buccal sample of your DNA for forensic analysis in connection with the above-referenced case.


       Place: Buccal DNA samples are to be collected by a laboratory                         Date and Time:
              technician at a location determined by the counsel for                                             10/31/201810:00 am
              the parties involved, at a mutually agreeable location.

;~        0 Inspection of Premises: YOU ARE COMMANDED to permit eritfy onto the designated premises, land, or
     other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
     may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

      1 Place:
                                                                                            Date and Time:




             The following provisions offed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
     Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
     respond to this subpoena and the potential consequences of not doing so.

     Date:          10/15/2018

                                       CLERK OF COURT

                                      -~~·-···-·                   --· - - - - -
                                                Signature of Clerk or Deputy Clerk


     The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)                                Plaintiff, the Estate   , \,.·1
     of Gugsa Abraham Dabela                                                              .. ····- , who issues or requests this subpoena, are:
     Keith Altman, Esq. 26700 Lahser Rd, Suite 401, Southfield, Ml 48033 Phone: (516) 456-5885 kaltman@excololaw.com

                                    Notice to the person who issues or requests this subpoena
     If this subpoena commands the production of documents, electronically stored information, or tangible things or the
     inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
     it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 9 of 46


AO 88B (Rev.- 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 3:16-cv-00534-RNC                                                                                               ·n



                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                    ; or

            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$                                       for travel and $                              for services, for a total of$                 0.00



            I dedare under penalty of pe1jury that this information is true.


Date:
                                                                                                    Server's signature



                                                                                                  Printed name and title




                                                                                                     Server's address


Additional information regarding attempted service, etc.:
                     Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 10 of 46


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)
==================================================="""
                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert's opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or               (1) Producing Documents or Electronimlly Stored Information. These
tangible things at a place within I 00 miles of where the person resides, is      procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
   (B) inspection of premises at the premises to be inspected.                       (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form for Producing Electronically Stored Information Not Specified.
  (l) Avoiding Undue Burden or Expense; Sanctions. A party or attorney            If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees-on a party or attorney who           information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                          from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                     of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible            26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on thepllrty or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspectit1g the premises-or to           (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Motlifyi11g a Subpoena.                                          information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where          until the claim is resolved; must take reasonable steps to retrieve the
comp Iiancc is required must quash or modify a subpoena that:                     information if the party disclosed it before being notified: and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Ruic 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, ifno      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                    Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 11 of 46


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                               District of Connecticut

           Estate of Gugsa Abraham Dabela, et al.
                                                                               )
                               Plaintiff                                       )
                                  V.                                           )       Civil Action No. 3:16-cv-00534-RNC
                                                                               )
                    Town of Redding, et al.                                    )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CML ACTION

 To:                     Georgetown Fire Department Fireman identified as "G 53" on the attached Exhibit
                               c/o Howd & Ludorf, LLC, (65 Wethersfield Ave, Hartford, CT 06114)
                                                       (Name ofperson to whom this subpoena is directed)

    ~ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
          A buccal sample of your DNA for forensic analysis in connection with the above-referenced case.


 Place: Buccal DNA samples are to be collected by a laboratory                          Date and Time:
        technician at a location determined by the counsel for                                              10/31/201810:00 am
        the parties involved, at a mutually agreeable location.

     0 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 'Place:                                                                              IDate and Time:
                                                                            ~---~-------J
        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        10/15/2018

                                  CLERK OF COURT


                                           Signature of Clerk or Deputy Clerk


The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)                                Plaintiff, the Estate
of Gu_g_sa Abraham Dabela                                                                        , who issues or requests this subpoena, are:
Keith Altman, Esq. 26700 Lahser Rd, Suite 401, Southfield, Ml 48033 Phone: (516) 456-5885 kaltman@excololaw.com

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 12 of 46


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 3:16-cv-00534-RNC

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$                                      for travel and $                              for services, for a total of$                 0.00



            I declare under penalty ofpetjury that this information is true.                                                                         ·':cl




Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address


Additional information regarding attempted service, etc.:
                    Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 13 of 46


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               {ii) disclosing an unretained expert's opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert's
  (I) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (1) Producing Documel1ts or Electronically Stored Information. These
tangible things at a place within I 00 miles of where the person resides, is     procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                         information:
   (B) inspection of premises at the premises to be inspected.                      {A) Documents. A person responding to a subpoena to produce documents
                                                                                 must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                      must organize and label them to correspond to the categories in the demand.
                                                                                    (B) Form for Producing Electronically Stored Information Not Specified.
  (I) Avoiding Undue Burden or Expense; Sanctions. A party or attorney           If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps        information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the             which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must              (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include           person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees-on a party or attorney who          information in more than one form.
fails to comply.                                                                    (D) Inaccessible Electronically Stored Information. The person
                                                                                 responding need not provide discovery of electronically stored information
 {2) Command to Produce Materials or Permit Inspection.                          from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                    of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to          order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of     reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,       made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                               requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible           26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated               '.\
in the subpoena a written objection to inspecting, copying, testing, or          (2) ClainJing Privilege or Protection.
sampling any or all of the materials or to inspecting the premises--{)r to         (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.      under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for        material must:
compliance or 14 days after the subpoena is served. If an objection is made,          (i) expressly make the claim; and
the following rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party      tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an          privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                         (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the     subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from    trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                   that received the information of the claim and the basis for it. After being
                                                                                 notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                           information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where         until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                     information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                             present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical Iimits             compliance is required for a determination of the claim. The person who
specified in Rule 45( c );                                                       produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, ifno     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                     (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a            The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on        motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                             who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,              subpoena or an order related to it.
development, or commercial information; or



                                        For access lo subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
                   Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 14 of 46




                                 EXHIBIT 1



.·       :,, ...
     '   ><
         Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 15 of 46




                                STATE OF CONNECTICUT                                          DESPP

                                      DEPART1v1ENT OF                                q        rj-1      i
                         EMERGENCY SERVICES and PUBLIC PROTECTION
                              DIVISION OF SCIENTIFIC SERVICES
 Guy M. Vallaro, Ph.D.
 Director
                                       DNA UNIT
                               SUPPLEMENTAL DNA REPORT V

 LABORATORY CASK#:                    DSS-14-001194

 SUBMITTING AGENCY:                   Redding Police Department
                                      96Hil1Rd
                                      Redding; CT 06875

 AGENCY CASE#:                        14-2477

 DATE OF REQUEST:                     5/20/15

 DATE OF REPORT:                      6/9/15



EVIDENCE DESCRIPTION·:

 # 1-1 S 1 Stain on Firearm - muzzle
 #1-1 S2 Tissue-like material on Firearm-muzzle
 # 1-1 S3 Swabbing of Firearm - Trigger
 # 1-1 S4 Swabbing of Firearm - Grip
 #l-1S5 Swabbing of Firearm-Slide pull area
 #l-2Sl Stains on Magazine
 #l-2S2 Swabbing of Magazine

#17   (#17) Known buccal sample, (Georgetown FD.) G46
#18   (#18) Known buccal sample, (Georgetown FD.) G 54
#19   (#19) Known buccal.sample, (Georgetown FD.) G 311
#20   (#20) Known buccal sample, (Georgetown FD.) G 95
#21   (#21) Known buccal sample, (Georgetown FD.) G 79
#22   (#22) Known buccal sample, (Gyorgetown FD.) G 53


RESULTS OF EXAMINATION:

1.       DNA was previously extracted and analyzed from items # 1-1 S l, #l-1 S2, # 1-1 S3,
#l-1S4, #1-1S5, #1-2Sl and #1-2S2 (see DNA Report dated 06/26/2014). Extracted DNA
obtained fromit~ms #17, #18 1 #19, #20, #21, and #22 was amplified by the AmpF/STR
Identifiler Plus procedure. STR alleles were separated and detected.




                              278 Colony Street, Meriden, Connectic.ut 06451
                                Phone (203) 639-6400 Fax (.203) 639-6485
                         A11 Affirmative Action I Equal Opportunity Employer
                                                                                                      MD00266
      Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 16 of 46



                                                                          DSS-14-001194
                                                                          14-2477
                                                                          Page2
SUPPLEMENTAL DNA REPORT V

RESULTS OF
EXAMINATION
CONTINUED:

2.      A sample from each of items #17, #18, #19, #20, #21, and #22 was retained at the
laboratory. Items #17, #18, #19, #20, #21, and #22 were returned to the appropriate submitting
agency.


CONCLUSIONS:

3.       (Georgetown FD.) G 46, G 54, G 311, G95, G 79, and G 53 are eliminated as the source
of, or as a contributor to, the Identifiler Plus DNA profiles from items #1-lSl, #I-1S2, #1-1S3,
#1-IS4, #I-1S5, #1-2Sl and#l-2S2.




~ru7:::~~rrsigna~re~-
This report reflects the test results, conclusions, interpretations, and/or the findings of the




J1an(!)o, :?h.D. (Analyst)                · Michael T. Bourke, Ph.D. (Tecluucal Reviewer)
Forensic Science Examiner 1                 f\)rensic Scfonce Examiner 2




                                                                                                   MD00267
                    Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 17 of 46


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT·CoURT
                                                                           for the
                                                              District of Connecticut

          Estate of Gugsa Abraham Dabela, et al.
                                                                               )
                               Plaintiff                                       )
                                  V.                                           )       Civil Action No. 3:16-cv-00534-RNC
                                                                               )
                    Town of Redding, et al.                                    )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                     Georgetown Fire Department Fireman identified as "G 46" on the attached Exhibit
                               c/o Howd & Ludorf, LLC, (65 Wethersfield Ave, Hartford, CT 06114)
                                                       (Name ofperson to whom this subpoena is directed)

       .ff Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
          A buccal sample of your DNA for forensic analysis in connection with the above-referenced case.


 Place: Buccal DNA samples are to be collected by a laboratory                          Date and Time:
        technician at a location determined by the counsel for                                              10/31/2018 10:00 am
        the parties involved, at a mutually agreeable location.

     0 Inspection of Premises: YOU ARE COMMANDED to permit entry onfo the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

IPlace:                                                                               IDate and Time:

       The following provisions of Fed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
                                                                                                                                   ·~---]
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        10/15/2018
                                                                                                            ,,,/           7
                                  CLERK OF COURT

                                                                               ~-OR~~.
                                           Signature of Clerk or Deputy Clerk                    ~L_                 Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)                                Plaintiff, the Estate
of Gugsa Abraham Dabela                                                                         , who issues or requests this subpoena, are:
Keith Altman, Esq. 26700 Lahser Rd, Suite 401, Southfield, Ml 48033 Phone: (516) 456-5885 kaltman@excololaw.com

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 18 of 46


AO 888 (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action N0: 3:16-cv-00534-RNC

                                                               PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)


            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                    ; or

            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$                                       for travel and $                             for services, for a total of$                  0.00



            I declare. under penalty of pe1jury that this information is true.                                                      . -.· t




Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address


Additional information regarding attempted service, etc.:
                    Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 19 of 46


AO 888 (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)
                                                                                                                                                                      .;.;::t.m,



                             Federal Rule of€ivil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert's
  (I) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Speci}j,ing Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                           . (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or               (I) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
   (B) inspection of premises at the premises to be inspected.                       (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form for Producing Electronically Stored Information Not Specified.
  (I) Avoiding Undue Burden or Expense; Sanctions. A party or attorney            If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees-on a party or attorney who           information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                          from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                     of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible            26(b)(2)(C). The court may specifY,conditions for the discovery.
things orto permit inspection may serve on the party.·or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting th.e premises-or to           (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. Afier being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where          until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified: and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyoud the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, ifno      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where comp! iance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 20 of 46


                               .~:..~;.
                               ','"';'!.;"'·




              EXHIBIT 1
         Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 21 of 46



                                STATE OF CONNECTICUT                                          DESPP

                                      DEPARTMENT OF
                                                                                     q        rj-1      j
                         EMERGENCY SERVICES and PUBLIC PROTECTION
                              DIVISION OF SCIENTIFIC SERVICES
 Guy M. Vallaro, Ph.D.
 Director
                                       DNA UNIT
                               SUPPLEMENTAL DNA REPORT V

 LABORATORY CASK#:                    DSS-14-001194

 SUBMITTING AGENCY:                   Redding Police Department
                                      96Hil1Rd
                                      Redding; CT 06875

 AGENCY CASE#:                        14-2477

 DATE OF REQUEST:                    5/20/15

DATE OF REPORT:                      6/9/15



EVIDENCE DESCRIPTION:

 # 1-1 S 1 Stain on Firea1m - muzzle
 # 1-1 S2 Tissue-like material on Firea(m - muzzle
 #1-1S3 SwabbingofFirearm-Trigger
 # 1-1 S4 Swabbing of Firearm - Grip
 #1-1S5 Swabbing of Firearm-Slide pull area
 #1-2Sl Stains on Magazine
 #1-2S2 Swabbing of Magazine

#17   (#17) Known buccal sample, (Georgetown FD.) G46
#18   (#18) Known buccal sample, (Georgetown FD.) G 54
#19   (#19) Known buccalsample, (Geo1:getown FD.) G 311
#20   (#20) Known buccal sample, (Georgetown FD.) G 95
#21   (#21) Known buccal sample, (Georgetown FD.) G 79
#22   (#22) Known buccal sample, (Georgetown FD.) G 53


RESULTS OF EXAMINATION:

1.       DNA was previously extracted and analyzed from items # 1-1 S 1., #1-1 S2, #1-1 S3,
#1-1S4, #1-1S5, #l-2Sl and #1-2S2 (see DNA Report dated 06/26/2014). Extracted DNA
obtained from items #17, #18, #19, #20, #21, and #22 was amplified by the AmpF/STR
Identifiler Plus procedure. STR alleles were separated and detected.




                              278 Colony Street, Meriden, Connectkut 06451
                                Phone (203) 639-6400 Fax (203) 639-6485
                         A11 Affirmative Action I Equal Opportunity Employer
                                                                                                      MD00266
      Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 22 of 46



                                                                           DSS-14-001194
                                                                           14-2477
                                                                           Page2
SUPP:LEMENTAL DNA REPORT V

RESUL1;'SOF
EXAMINATION
CONTINUED:

2.      A sample from each of items #17, #18, #19, #20, #21, and #22 was retained at the
laboratory. Items #17, #18, #19, #20, #21, and #22 were returned to the appropriate submitting
agency.


CONCLUSIONS:

3.       (Georgetown FD.) G46, G54, G311, G95, G79, and G 53 are eliminated as the source
of, or as a contTibutor to, the Identifiler Plus DNA profiles from items #1-1Sl, #1-1S2, #l-1S3,
#1-IS4, #-1-1S5, #1-2Sl and.#1-2S2.


This report reflects the test results, conclusions, interpretations, and/or the findings of the
analyst as · dicate.d by their signatur~ below.


                                         ~                             /

Jian(!)o, Ph.D. (Analyst)                  Michael T. Bourke, Ph.D. (Technical Reviewer)            :/   (

Forensic Science, Examiner. I              Forensic Science Examiner 2




                                                                                                  MD00267
                         Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 23 of 46


    AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                           UNITED STATES DISTRICT COURT
                                                                               for the
                                                                   District of Connecticut

                 Estate of Gugsa Abraham Dabela, et al.
                                                                                  )
                                   Plaintiff                                      )
                                      V.                                          )        Civil Action No.         3:16-cv-00534-RNC
                                                                                  )
                        Town of Redding, et al.                                   )
                                  Defendant                                       )

                            SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                              OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

    To:                      Georgetown Fire Department Fireman identified as "G 54" on the attached Exhibit
                                   c/o Howd & Ludorf, LLC, (65 Wethersfield Ave, Hartford, CT 06114)
                                                           (Name ofperson to whom this subpoena is directed)

        ~ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
    documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
    material:
              A buccal sample of your DNA for forensic analysis in connection with the above-referenced case.


        Place: Buccal DNA samples are to be collected by a laboratory                      IDate and Time:
               technici~n ~ta location determined by the counse~ for                                            1013 112 o18 10:00 am
··· ·        . the parties involved, at a mutually agreeable location.                   _                 ----·


         0 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
    other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
    may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

        Place:




            The following provisions of Fed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
    Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
    respond to this subpoena and the potential consequences of not doing so.

    Date:          10/15/2018

                                      CLERK OF COURT


                                               Signature of Clerk or Deputy Clerk


    The name, address, e-mail address, and telephone number of the attorney representing (name ofparty) £~intiff, the Estate
  gf Gugsa Abraham Dabt=la                                                    · - - · - · - - , who issues or requests this subpoena, are:
    Keith Altman, Esq. 26700 Lahser Rd, Suite 401, Southfield, Ml 48033 Phone: (516) 456-5885 kaltman@excololaw.com

                                   Notice to the person who issues or requests this subpoena
    Tfthis subpoena commands the production of documents, electronically stored information, or tangible things or the
    inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
    it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 24 of 46


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 3:16~cv-00534-RNC

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any/' ..
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$                                       for travel and $                             for services, for a total of$                 0.00



            I declare undef penalty of pe1jury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address


Additional information regarding attempted service, etc.:
                     Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 25 of 46


AO 888 (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule ofCivilPfocedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                              (ii) disclosing an unretained expert's opinion or information that does
                                                                                 not describe specific occurrences in dispute and results from the expert's
  (I) For a Trial, Hearing, or Deposition. A subpoena may command a              study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                   (C) Speci}j,ing Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or             described in Rule 45(d)(3)(8), the court may, instead of quashing or
regularly transacts business in person: or                                       modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly      conditions if the serving party:
transacts business in person, if the person                                           (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                    otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial             (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.           1

                                                                                 (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (I) Producing Documents or Electronically Stored Information. These
tangible things at a place within I 00 miles of where the person resides, is     procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                         information:
   (B) inspection of premises at the premises to be inspected.                      (A) Documents. A person responding to a subpoena to produce documents
                                                                                 must produce them as they are kept in the ordinary course of business or
(d) Protectin~ a Person Subject to a Subpoena; Enforcement.                      must organize and label them to correspond to the categories in the demand.
                                                                                    (B) Form for Producing Electronically Stored Information Not Specified.
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney           If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps        information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the             which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must              (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include           person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees-on a party or attorney who          information in more than one form.
fails to comply.                                                                    (0) Inaccessible Electronically Stored Information. The person
                                                                                 responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                         from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                    of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to          order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of     reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,       made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                               requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible           26(b)(2)(C). The court may specify conditions for.the discovery.
things or to permit inspection may serve on the party or attorhey designated
in the subpoena a written objection to inspecting, copying, testing, or          (2) Claiming Privilege or Protection,
sampling any or all of the materials or to inspecting the premises-or to           (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.      under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for        material must:
compliance or 14 days after the subpoena is served. Ifan objection is made,           (i) expressly make the claim; and
the following rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party      tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an          privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                         (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the     subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from    trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                   that received the information of the claim and the basis for it. After being
                                                                                 notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                           information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where         until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                     information if the party disclosed it before being notified: and may promptly
     (i) fails to allow a reasonable time to comply;                             present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits             compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                         produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, ifno     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                     (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a            The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on        motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                             who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,              subpoena or an order related to it.
development, or commercial information; or



                                        For access to subpoena materials, see Fed. R Civ. P. 45(a) Committee Note (2013)
Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 26 of 46




              EXHIBIT 1
          Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 27 of 46




                                 STATE OF CONNECTICUT                                         DESPP


                                       DEPARTMENT OF
                                                                                     q        rj-1      j,
                          EMERGENCY SERVICES and PUBLIC PROTECTION
                               DIVISION OF SCIENTIFIC SERVICES
  Guy M. Vallaro, Ph.D.
  Director
                                        DNA UNIT
                                SUPPLEMENTAL DNA REPORT V

  LABORATORY CASK#:                     DSS-14-001194

 SUBMITTING AGENCY:                    Redding Police Department
                                       96HilJ Rd
                                       Redding; CT 06875

 AGENCY CASE#:                          14-2477

 DATE OF REQUEST:                      5/20/15

 DATE OF REPORT:                       6/9/15



 EVIDENCE DESCRIPTION:

.. jf-1-1 S 1 Stain on Firearm - muzzle
    #1-1 S2 Tissue-like material on Firea1:m - muzzle
  · #1-1S3 SwabbingofFireaim-Trigger
    # 1-1 S4 Swabbing of Firearm - Grip
    # 1-1 S5 Swabbing of Firearm - Slide pull area
    # 1-2S 1 Stains on Magazine
    # l -2S2 Swabbing of Magazine

 #17   (#17) Known buccal sample, (Georgetown FD.) G46
 #18   (#18) Known buccal sample, (Georgetown FD.) G 54
 #19   (#19) Known buccalsample, (Geo1:getown FD.) G 311
 #20   (#20) Known buccal sample, (Georgetown FD.) G 95
 #21   (#21) Known buccal sample, (Georgetown FD.) G 79
 #22   (#22) Known buccal sample, (Georgetown FD.) G 53


RESULTS OF EXAMINATION:

1.       DNA was previously extracted and analyzed from items # 1-1 S 1., #1-1 S2, #1-1 S3,
#l-1S4, #1-1S5, #l-2Sl and #1-2S2 (see DNA Report dated 06/26/2014). Extracted DNA
obtained from items #17, #l 81 #19, #20, #21, and #22 was amplified by the AmpF/STR
Identifiler Plus procedure. STR alleles were separated and detected.




                               278 Colony Street, :rvferiden, Coonect[c.ut 06451
                                 Phone (203) 639-6400 i:'ax (203) 639-6485
                          An Affirmative Action I Equal Opportunity Employer
                                                                                                      MD00266
      Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 28 of 46



                                                                           ;DSS-14-001194
                                                                            14-2477
                                                                            Page2
SUPPLEMENTAL DNA REPORT V

RESULTS OF
EXAMINATION
CONTINUED:

2.      A sample from each of items #17, #18, #19, #20, #21, and #22 was retained at the
laboratory. Items # 17, #18·, #19, #20, #21, and #22 were returned to the apprnpriate submitting
agency.


CONCLUSIONS:

3.       (Georgetown FD.) G 46, G 54, G 311, G95, G 79, and G 53 are eliminated as the source
of, or as a contTibutor to, the Identifiler Plus DNA profiles from items #1-ISl, #1-1S2, #1-1 S3,
#1-1S4, #l-1S5, #1-2Sl and.#1-2S2.


This report reflects the test results, conclusions, interpretations, and/or the fmdings of the
analyst as 'hdicated by their signa~r~ below.



Jian(!)o, l;>h.D. (Analyst)
                                          ~~/
                                            Michael T. Bourke, Ph.D. (Teclmical Reviewer)
Forensic Science Examiner 1                 Forensic Scfonce Examiner 2




                                                                                                   MD00267
                    Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 29 of 46


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                               District of Connecticut

           Estate of Gugsa Abraham Dabela, et al.
                                                                               )
                               Plaintiff                                       )
                                  V.                                           )       Civil Action No. 3:16-cv-00534-RNC
                                                                               )
                    Town of Redding, et al.                                    )
                              Defendant                                        )

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                     Georgetown Fire Department Fireman identified as "G 79" on the attached Exhibit
                               c/o Howd & Ludorf, LLC, (65 Wethersfield Ave, Hartford, CT 06114)
                                                       (Name ofperson to whom this subpoena is directed)

    ~ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
          A buccal sample of your DNA for forensic analysis in connection with the above-referenced case.




r  :e: Buccal DNA samples are to be collected by a laboratory
       technician at a location determined by the counsel for
       the parties involved, at a mutually agreeable location.
                                                                                        Date and Time:



     0 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
                                                                                                            10/31/2018 10:00 am



other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
                                                                                                                                   ~
                                                                                                                                   ~._____j

may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                              IDate and Time:

        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        10/15/2018




The name, address, e-mail address, and telephone number of the attorney representing (name ofparty) ilaintiff, the Estat"_ .,:.J
of Gugsa Abraham Dabela -~~ .........~---~--···--~--~----~~ _ , who issues or requests this subpoena, are:
Keith Altman, Esq. 26700 Lahser Rd, Suite 401, Southfield, Ml 48033 Phone: (516) 456-5885 kaltman@excololaw.com

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 30 of 46


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 3:16-cv-00534-RNC                                                                                        .\ r··



                                                      PROOF OF SERVICE
                      (This section should not be.filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)


            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$                                       for travel and $                             for services, for a total of$                 0.00



          ,I declare under penalty of petjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address


Additional information regarding attempted service, etc.:
                      Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 31 of 46


  AO 888 (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                               Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
  (c) Place of Compliance.                                                              (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
    (I) For a Trial, Hearing, or Deposition. A subpoena may command a              study that was not requested by a party.
  person to attend a trial, hearing, or deposition only as follows:                   (C) Specifying Conditions as an Alternative. In the circumstances
     (A) within 100 miles of where the person resides, is employed, or             described in Rule 45(d)(3)(8), the court may, instead of quashing or
  regularly transacts business in person; or                                       modifying a subpoena, order appearance or production under specified
     (B) within the state where the person resides, is employed, or regularly      conditions if the serving party:
  transacts business in person, if the person                                           (i) shows a substantial need for the testimony or material that cannot be
        (i) is a party or a party's officer; or                                    otherwise met without undue hardship; and
        (ii) is commanded to attend a trial and would not incur substantial             (ii) ensures that the subpoenaed person will be reasonably compensated.
  expense.
                                                                                   (e) Duties in Responding to a Subpoena.
    (2) For Other Discovery. A subpoena may command:
     (A) production of documents, electronically stored information, or              (1) Producing Documellfs or Electronically Stored Information. These
  tangible things at a place within I 00 miles of where the person resides, is     procedures apply to producing documents or electronically stored
  employed, or regularly transacts business in person; and                         information:
     (B) inspection of premises at the premises to be inspected.                      (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
  (d) Protecting a Person Subject to a Subpoena; Enforcement.                      must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form/or Producing Electronically Stored Jriformation Not Specified.
    (I) Avoiding Undue Burden or Expense; Sanctions. A party or attorney           If a subpoena does not specify a form for producing electronically stored
  responsible for issuing and serving a subpoena must take reasonable steps        information, the person responding must produce it in a form or forms in
  to avoid imposing undue burden or expense on a person subject to the             which it is ordinarily maintained or in a reasonably usable form or forms.
  subpoena. The court for the district where compliance is required must              (C) Electronically Stored Information Produced in Only One Form. The
  enforce this duty and impose an appropriate sanction-which may include           person responding need not produce the same electronically stored
  lost earnings and reasonable attorney's fees-on a party or attorney who          information in more than one form.
  fails to comply.                                                                    (D) Inaccessible Electronically Stored lriformation. The person
                                                                                   responding need not provide discove1y of electronically stored infonnation
     (2) Command to Produce Materials or Permit Inspection.                        from sources that the person identifies as not reasonably accessible because
      (A) Appearance Not Required. A person commanded to produce                   of undue burden or cost. On motion to compel discovery or for a protective
   documents, electronically stored information, or tangible things, or to         order, the person responding must show that the information is not
   permit the inspection of premises, need not appear in person at the place of    reasonably accessible because of undue burden or cost. If that showing is
   production or inspection unless also commanded to appear for a deposition,      made, the comt may nonetheless order discovery from such sources if the
   hearing, or trial.                                                              requesting party shows good cause, considering the limitations of Rule
      (B) Objections. A person commanded to produce documents or tangible          26(b)(2)(C). The court may specify conditions for the discovery.
···things or to permit inspection may serve 011•the party or attorney designated
   in the subpoena a written objection to inspecting, copying, testing, or         (2) Claiming Privilege or Protection.
   sampling any or all of the materials or to inspecting the premises-or to          (A) Information Withheld. A person withholding subpoenaed information••'.,
   producing electronically stored information in the form or forms requested.     under a claim that it is privileged or subject to protection as trial-preparation
   The objection must be served before the earlier of the time specified for       material must:
   compliance or 14 days after the subpoena is served. !fan objection is made,          (i) expressly make the claim; and
   the following rules apply:                                                           (ii) describe the nature of the withheld documents, communications, or
         (i) At any time, on notice to the commanded person, the serving party     tangible things in a manner that, without revealing information itself
   may move the court for the district where compliance is required for an         privileged or protected, will enable the parties to assess the claim .
  .order compelling production or inspection.                                        (B) lriformation Produced. If information produced in response to a
         (ii) These acts may be required only as directed in the order, and the    subpoena is subject to a claim of privilege or of protection as
   order must protect a person who is neither a party nor a party's officer from   trial-preparation material, the person making the claim may notify any party
   significant expense resulting from compliance.                                  that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
   (3) Quashing or Motlijying a Subpoena.                                          information and any copies it has; must not use or disclose the information
    (A) When Required. On timely motion, the court for the district where          until the claim is resolved; must take reasonable steps to retrieve the
 compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
      (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
      (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
 specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
      (iii) requires disclosure of privileged or other protected matter, ifno      resolved.
 exception or waiver applies; or
      (iv) subjects a person to undue burden.                                      (g) Contempt.
   (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
 subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
 motion, quash or modify the subpoena if it requires:                              who. having been served, fails without adequate excuse to obey the
       (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
 development, or commercial information; or



                                          For access to subpoena materials, sec Fed. R. Civ. P. 45(a) Committee Note(~~~;~--····--·-··--------,
Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 32 of 46




              EXHIBIT 1
         Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 33 of 46




                                STATE OF CONNECTICUT ·                                        DESPP

                                      DEPART:tvIBNTOF                                q        rj-A     i
                         EMERGENCY SERVICES and PUBLIC PROTECTION
                              DIVISION OF SCIENTIFIC SERVICES
 Guy M. Vallaro, Ph.D.
 Director
                                       DNAUNIT
                               SUPPLEMENTAL DNA REPORT V

 LABORATORY CASK#:                    DSS-14-001194

 SUBMITTING AGENCY:                   Redding Police Department
                                      96Hill Rd
                                      Redding; CT 06875

 AGENCY CASE#:                        14-2477

 DATE OF REQUEST:                     5/20/15

DATE OF REPORT:                       6/9/15



EVIDENCE DESCRIPTION:

 # 1-1 S 1 Stain on Fireann - muzzle
 # 1-1 S2 Tissue-like material on Firearm - muzzle
 # 1-1 S3 Swabbing of Firearm - Trigger
 # 1-1 S4 Swabbing of Firearm - Grip
 #1-1S5 Swabbing of Firearm-Slide pull area
 #1-2Sl Stains on Magazine
 # 1-2S2 Swabbing of Magazine

#17   (#17) Known buccal sample, (Georgetown FD.) 046
#18   (#18) Known buccal sample, (Georgetown FD.) G 54
#19   (#19) Known buccal.sample, (Geo1:getown FD.) G 311
#20   (#20) Known buccal sample, (Georgetown FD.) G 95
#21   (#21) Known buccal sample, (Georgetown FD.) G 79
#22   (#22) Known buccal sample, (Georgetown FD.) G 53


RESULTS OF EXAMINATION:

1.       DNA was previously extracted and analyzed from items # 1-1 S l, #1-1 S2, # 1-1 S3,
#1-1S4, #1-1S5, #1-2Sl and #1-2S2 (see DNA Report dated 06/26/2014). Extracted DNA
obtained from items #17, #18, #19, #20, #21, and #22 was amplified by the AmpF/STR
Identifiler Plus procedure. SIR alleles were separated and detected.




                              278 Colony Street, Ivferiden, Connecticut 06451
                                Phone (203) 639-6400 Fax (203) 639-6485
                         Au Affirmative Action I Equal Opportunity Employer
                                                                                                      MD00266
       Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 34 of 46



                                                                           DSS-14-001194
                                                                           14-2477
                                                                           Page2
SUPPLEMENTAL DNA REPORT V

RESULTS OF
EXAMINATION
CONTINUED:

2.      A sample from each of items #17, #18, #19, #20, #21, and #22 was retained at the
laboratory. Items #17, #18-, #19, #20, #21, and #22 were returned to the appropriate submitting
agency.


CONCLUSIONS:

3.       (Georgetown FD.) G 46, G 54, G 311, G95, G 79, and G 53 are eliminated as the source
of, or as a contTibutor to, the Identifiler Plus DNA profiles from items #1-1SI, #1-1S2, #1-1S3,
#l-1S4, #I-IS5, #1-2SI and#l-2S2.


This report reflects the test results, conclusions, interpretations, and/or the ffodings of the
analyst as 'hdicated by their signatu,r~ below.



Jian(!)o, Ph.D. (Analyst)
                                         ~ MichaelT.Bourke,Ph.D.(Technic Reviewer):.,J
Forensic Science Examiner 1                Forensic Science Examiner 2           ',:c




                                                                                                  MD00267
                    Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 35 of 46


 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT.
                                                                             for the
                                                                  District of Connecticut

             Estate of Gugsa Abraham Dabela, et al.
                                                                                )
                                Plaintiff                                       )
                                   V.                                           )        Civil Action No. 3:16-cv-00534-RNC
                                                                                )
                     Town of Redding, et al.                                    )
                               Defendant                                        )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                      Georgetown Fire Department Fireman identified as "G 95" on the attached Exhibit
                                c/o Howd & Ludorf, LLC, (65 Wethersfield Ave, Hartford, CT 06114)
                                                            (Name ofperson to whom this subpoena is directed)

       .ff
        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
               A buccal sample of your DNA for forensic analysis in connection with the above-referenced case.


  Place: Buccal DNA samples are to be collected by a laboratory                           Date and Time:
             technician at a location determined by the counsel for
                                                                                                             10/31/2018 10:00 am
             the parties involved, at a mutuafJy agreeable location.
                                                  ,   '.(

     0 Inspection of Premises: YOU ARE COMMANDED to pennit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set f01ih below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 I Place:                                                                                Date and Time:

 l
       The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date:          10/15/2018

                                   CLERK OF COURT                                                          / / /1
                                                                                            OR~~.

                                            Signature of Clerk or Deputy Clerk                    7'                ·   A-110-,-.11-eJ-,'.s-·s-·ig_n_a-tu-re--


The name, address, e-mail address, and telephone number of the attorney representing (name;ojparty)                                          Plaintiff, the Estate
of Gugsa Abrc=.1ham Dabela                                                             _______ , who issues or requests this subpoena, are:
Keith Altman, Esq. 26700 Lahser Rd, Suite 401, Southfield, Ml 48033 Phone: (516) 456-5885 kaltman@excololaw.com

                                        Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)( 4).
                    Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 36 of 46


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

                                                                                                                                                     (" ·.
Civil Action No. 3:16-cv-00534-RNC

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for        (name of individual and title, if any)

on (date)


            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on   (date)                                 ; or

            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$                                       for travel and $                              for services, for a total of$                0.00



            I declare under penalty of pe1jury that this informatioii is true.


Date:
                                                                                                    Server's signature



                                                                                                  Printed name and title




                                                                                                     Server's address


Additional information regarding attempted service, etc.:




                                   :... ,.
                           Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 37 of 46


     AO 888 (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)
--- =============================================
                                    Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
     (c) Place of Compliance.                                                                   (ii) disclosing an unretained expert's opinion or information that does
                                                                                           not describe specific occurrences in dispute and results from the expert's
       (I) For a Trial, Hearing, or Deposition. A subpoena may command a                   study that was not requested by a party.
     person to attend a trial, hearing, or deposition only as follows:                        (C) Specifying Conditions as an Alternative. In the circumstances
        (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(8), the court may, instead of quashing or
     regularly transacts business in person; or                                            modifying a subpoena, order appearance or production under specified
        (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
     transacts business in person, if the person                                                (i) shows a substantial need for the testimony or material that cannot be
           (i) is a party or a party's officer; or                                         otherwise met without undue hardship; and
           (ii) is commanded to attend a trial and would not incur substantial                  (ii) ensures that the subpoenaed person will be reasonably compensated.
     expense.
                                                                                           (e) Duties in Responding to a Subpoena.
       (2) For Other Discovery. A subpoena may command:
        (A) production of documents, electronically stored information, or                   (l) Producing Documents or Electronically Stored Information. These
     tangible things at a place within I 00 miles of where the person resides, is          procedures apply to producing documents or electronically stored
     employed, or regularly transacts business in person; and                              information:
        (B) inspection of premises at the premises to be inspected.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                           must produce them as they are kept in the ordinary course of business or
     (d) Protecting a Person Subject to a Subpoena; Enforcement.                           must organize and label them to correspond to the categories in the demand.
                                                                                              (B) Form for Producing Electronically Stored Information Not Specified.
       (1) Avoiding Undue Burdell or Expense; Sa11ctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
     responsible for issuing and serving a subpoena must take reasonable steps             information, the person responding must produce it in a form or forms in
     to avoid imposing undue burden or expense on a person subject to the                  which it is ordinarily maintained or in a reasonably usable form or forms.
     subpoena. The court for the district where compliance is required must                   (C) Electronically Stored Information Produced in Only One Form. The
     enforce this duty and impose an appropriate sanction-which may include                person responding need not produce the same electronically stored
     lost earnings and reasonable attorney's fees-on a party or attorney who               information in more than one form.
     fails to comply.                                                                         (D) Inaccessible Electronically Stored Information. The person
                                                                                           responding need not provide discovery of electronically stored information
             (2) Command to Produce Materials or Permit Inspection.                        from sources that the person identifies as not reasonably accessible because
              (A) Appearance Not Required. A person commanded to produce                   of undue burden or cost. On motion to compel discovery or for a protective
           documents, electronically stored information, or tangible things, or to         order, the person responding must show that the information is not
           permit the inspection of premises, need not appear in person at the place of    reasonably accessible because of undue burden or cost. If that showing is
           production or inspection unless also commanded to appear for a deposition,      made, the court may nonetheless order discovery from such sources if the
           hearing, or trial.                                                              requesting party shows good cause, considering the limitations of Rule
              (B) Objections. A person commanded to produce documents or tangible          26(b)(2)(C). The court may specify conditions for the discovery.
·,_.,,,,;J things or to permit inspection may serve on the party or attorney designated
           in the subpoena a written objection to inspecting, copying, testing, or         (2) Claiming Privilege or Protection.
           sampling any or all of the materials or to inspecting the premises-or to          (A) Information Withheld. A person withholding subpoenaed information
           producing electronically stored information in the form or forms requested.     under a claim that it is privileged or subject to protection as trial-preparation
           The objection must be served before the earlier of the time specified for       material must:
           compliance or 14 days after the subpoena is served. If an objection is made,         (i) expressly make the claim; and
           the following rules apply:                                                           (ii) describe the nature of the withheld documents, communications, or
                 (i) At any time, on notice to the commanded person, the serving party     tangible things in a manner that, without revealing information itself
           may move the court for the district where compliance is required for an         privileged or protected, will enable the parties to assess the claim.
           order compelling production or inspection.                                        (B) Information Produced. If information produced in response to a
                 (ii) These acts may be required only as directed in the order, and the    subpoena is subject to a claim of privilege or of protection as
           order must protect a person who is neither a party nor a party's officer from   trial-preparation material, the person making the claim may notify any party
           significant expense resulting from compliance.                                  that received the information of the claim and the basis for it. After being
                                                                                           notified, a party must promptly return, sequester, or destroy the specified
      (3) Quashing or Modifying a Subpoena.                                                information and any copies it has; must not use or disclose the information
       (A) When Required. On timely motion, the court for the district where               until the claim is resolved; must take reasonable steps to retrieve the
     compliance is required must quash or modify a subpoena that:                          information if the party disclosed it before being notified; and may promptly
          (i) fails to allow a reasonable time to comply;                                  present the information under seal to the court for the district where
          (ii) requires a person to comply beyond the geographical limits                  compliance is required for a determination of the claim. The person who
     specified in Rule 45(c);                                                              produced the information must preserve the information until the claim is
          (iii) requires disclosure of privileged or other protected matter, if no         resolved.
     exception or waiver applies; or
          (iv) subjects a person to undue burden.                                          (g) Contempt.
       (B) When Permitted. To protect a person subject to or affected by a                 The court for the district where compliance is required-and also, after a
     subpoena, the court for the district where compliance is required may, on             motion is transferred, the issuing court-may hold in contempt a person
     motion, quash or modify the subpoena if it requires:                                  who, having been served, fails without adequate excuse to obey the
           (i) disclosing a trade secret or other confidential research,                   subpoena or an order related to it.
     development, or commercial information; or



                                                For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 38 of 46




              EXHIBIT 1
         Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 39 of 46




                                STATE OF CONNECTICUT
                                           DEPAR11vfENT OF
                         EMERGENCY SERVICES and PUBLIC PROTECTION
                              DIVISION OF SCIENTIFIC SERVICES
 Guy M. Vallaro, Ph.D.
 Director
                                         DNA UNIT
                               SUPPLElVIENTAL DNA REPORT V

 LABORATORY CASK#:                    DSS-14-001194

 SUBMITTING AGENCY:                   Redding Police Department
                                      96Hil1Rd
                                      Redding; CT 06875

 AGENCY CASE#:                        14-2477

 DATE OF REQUEST:                    5/20/15

 DATE OF REPORT:                     6/9/15



EVIDENCE DESCRIPTION:

 #1".1Sl Stain on Firearm-muzzle
 # 1-1 S2 Tissue-like material on Fireai:m - muzzle
 #1-1S3 SwabbingofFireaim-Trigge1·
 # 1-1 S4 Swabbing of Firearm - Grip
 # 1-1 S5 Swabbing of Firearm - Slide pull area
 #1-2Sl Stains on Magazine
 # 1-2S2 Swabbing of Magazine

#17   (#17) Known buccal sample, (Georgetown FD.) G46
#18   (#18) Known buccal sample, (Georgetown FD.) G 54
#19   (#19) Kn:own buccal.sample, (Georgetown FD.) G 311
#20   (#20) Known buccal sample, (Georgetown FD.) G 95
#21   (#21) Known buccal sample, (Georgetown FD.) G 79
#22   (#22) Known bucci:tl sample, (Georgetown FD.) G 53


RESULTS OF EXAMINATION:

1.       DNA was previously extracted and analyzed from items # 1-1 S l, #1-1 S2, # 1-1 S3,
#1-1S4, #1-1S5, #1-2Sl and #1-2S2 (see DNA Report dated 06/26/2014). Extracted DNA
obtained from items #17, #18, #19, #20, #21, and #22 was amplified by the AmpFlSTR
Identifiler Plus procedure. STR alleles were separated and detected.                       ,c_,Ji




                              278 Colony Street, Meriden, Connectkut 06451
                                Phone (203) 639-6400 Fax (203) 639-6485
                         A11 Affirmative Action I Equal Opportunity Employer
                                                                                                    MD00266
      Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 40 of 46



                                                                           DSS-14-001194
                                                                           14-2477
                                                                           Page2
 SUPPLEMENTAL DNA REPORT V

RESULTS OF
EXAMINATION
CONTINUED:

2.      A sample from each of items#l7, #18, #19, #20, #21, and #22 was retained at the
laboratory. Items #17, #18-, #19, #20, #21, and #22 were returned to the appropriate submitting
agency.


CONCLUSIONS:

3.       (Georgetown FD.) G 46, G54, G311, G95, G 79, and G 53 are eliminated as the source
of, or as a contTibutor to, the Identi:filer Plus DNA profiles from items #1-lSl, #I-1S2, #1-1S3,
#1-1S4, #1-1S5, #1-2Sl and.#1-2S2.




an~J;:v~:~,i~aW~~.
This report reflects the test results, conclusions, interpretations, and/or the findings of the




J1an[sio, Ph.D. (Analyst)                   Michael T. Bourke, Ph.D. (Techmcal Reviewer)
Forensic Science Examiner. I                Forensic Scfonce Examiner 2




                                                                                                  MD00267
Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 41 of 46




             EXHIBIT A
             Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 42 of 46




                             STATE OF CONNECTICUT                                       DESPP


                                     DEPARTMENT OF
                                                                                  q rp i
                        EMERGENCY SERVICES and PUBLIC PROTECTION
                             DIVISION OF SCIENTIFIC SERVICES

Guy M. Vallaro, Ph.D.
Director
                                    DNA SECTION
                             SUPPLEMENTAL DNA REPORT II

LABORATORY CASE#:                  DSS-14-001194

SUBMITTING AGENCY:                 Redding Police Department
                                   96 Hill Rd
                                   Redding, CT 06875

AGENCY CASE#:                       14-2477

DATE OF REQUEST:                    11/20/14

DATE OF REPORT:                     12/02/14



EVIDENCE DESCRIPTION:

# 1-1 S 1· Stain on Firearm - muzzle
#1-1S2 Tissue-like material on Fireann-muzzle
#1-1S3 Swabbing of Firearm-Trigger
#1-1S4 Swabbing of Firearm- Grip
#1-lSS Swabbing of Firearm - Slide pull area
# 1-2S 1 Stains on Magazine
#1-2S2 Swabbing of Magazine

#9 Known buccal sample,      Sergeant #105
#10 Known buccal sample,     Sergeant #109
# 11 Known buccal sample,    Sergeant # 111
#12 Known buccal sample,     Officer #218

RESULTS OF EXAMINATION:

1.     DNA was previously extracted and analyzed from items #1-lSl, #1-1S2, #1-1S3,
#1-1S4, #1-lSS, #l-2Sl and #l-2S2 (see DNA Report dated 06/26/2014). Extracted DNA
obtained from items #9, #10, #11 and #12 was amplified by the AmpF/STR Identifiler Plus
procedure. STR alleles were separated and detected.

2.     A sample from each of items #9, #10, #11 and #12 was retained at the laboratory. Items
#9, #10, #11 and #12 were returned to the appropriate submitting agency.




                             278 Colony Street, Meriden, Connecticut 06451
                               Phone (203) 639-6400 Fax (203) 639-6485
                        An Affirmative Action I Equal Opportunity Employer
          Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 43 of 46




                                                                           DSS-14-001194
                                                                           14-2477

SUPPLEMENTAL DNA REPORT II
                                                                           Page2
                                                                                                  JT
CONCLUSIONS:

3.     Sergeant #105, Sergeant #109, Sergeant #111 and Officer #218 are eliminated as the
source of, or contributors to, the Identifiler Plus DNA profiles from items #1-1Sl, #1-1S2, #1-
1S3, #1-1S4, #1-1S5, #1-2Sl and #1-2S2.


Th'is report reflects the test results, conclusions, interpretations, and/or the findings of the
analyst as indicated by their signature below.                            ·
    l

    \
                                             ~1~;:j-~~
.lfi~)fao (Analyst)                         Melanie G. Russell (Technical Reviewer)
Forensic Science Examiner 1                 Forensic Science Examiner 1
Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 44 of 46




             EXHIBIT B
             Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 45 of 46




                             STATE OF CONNECTICUT                                       DESPP

                                       DEPARTI\1ENT OF
                                                                                    q   rj-i1   i
                        EI\1ERGENCY SERVICES and PUBLIC PROTECTION
                               DIVISION OF SCIENTIFIC SERVICES

Guy M. Vallaro, Ph.D.
Director
                                     DNA UNIT
                            SUPPLEMENTAL DNA REPORT VII

LABORATORY CASE#:                   DSS-14-001194

SUBMITTING AGENCY:                  CSP- Western District Major Crime Squad
                                    452B Bantam Rd
                                    Litchfield, CT 06759
                                     Xref: Redding Police Department

AGENCY CASE#:                       CFS1400272598
                                     Xref: 14-2477

DATE OF REQUEST:                    08-10-15

DATE OF REPORT:.                    10-20-15



EVIDENCE DESCRIPTION:

#7     Known buccal sample, Gugsa Dabela
#9     Known buccal sample, Sergeant #105
#10     Known buccal sample, Sergeant #109
# 11   Known buccal sample, Sergeant # 111
#12    Known buccal sample, Officer #218
#13    (#13) Known buccal sample, D. Aarons
#14    Known buccal sample, B. Satrinno
#15    Known buccal sample, B. Perry
#16    Known buccal sample, VinTech EMT 15211
#17    (#17) Known buccal sample, (Georgetown FD.) G 46
#18    (#18) Known buccal sample, (Georgetown FD.) G 54
#19    (#19) Known buccal sample, (Georgetown FD.) G 311
#20    (#20) Known buccal sample, (Georgetown FD.) G 95
#21    (#21) Known buccal sample, (Georgetown FD.) G 79
#22    (#22) Known buccal sample, (Georgetown FD.) G 53
#23    (#0003) Envelope with "one (1) druggist fold with physiological substance"
       #23G 1     Small stone-like material with some debris

RESULTS OF EXAMINATION:

1.    DNA was previously extracted and analyzed from items #7, #9, #10, #11, #12, #13, #14,
#15, #16, #17, #18, #19, #20, #21, and #22 (see Redding Police Department DNA Reports dated
07-31-14, 12-02-14, 03-17-15, 05-29-15, and 06-09-15).
                             278 Colony Street, Meriden, Connecticut 06451
                               Phone (203) 639-6400 Fax (203) 639-6485
                        An Affirmative Action I Equal Opportunity Employer
                   Case 3:16-cv-00534-RNC Document 81 Filed 10/26/18 Page 46 of 46




                                                                                     DSS-14-001194
                                                                                     CFS 1400272598
                                                                                      Xref: 14-2477
                                                                                     Page 2 of2
        SUPPLEMENTAL DNA REPORT VII

        RESULTS OF
        EXAMINATION
        CONTINUED:

        2.    Item #23G 1 gave a positive result with a color screening test for the presence of blood.
        Extracted DNA obtained from item #23G 1 was amplified by the AmpFlSTR Identifiler Plus
        procedure. STR alleles were separated and detected.

        3.    The following results were obtained on the amplified items:

                                         Identifiler Plus Alleles Detected

Item#        D8Sll79     D21Sll     D7S820      CSFlPO     D3S1358       THO!      D13S3l7      Dl6S539   D2S1338
23Gl           15        29, 31      8, 10       11, 12      15           7, 8       11, 12      11, 12     23
   7           15        29, 31      8, 10       11, 12      15           7, 8     11, 12, 13    11, 12     23

              Item#     Dl9S433      vWA         TPOX       Dl8S5l      AMEL       D5S8l8        FGA
              23Gl      12, 15.2     15, 18       8, 9       12, 13      X,Y         13          19, 21
                 7      12, 15.2     15, 18       8, 9       12, 13      X,Y         13          19,21


        3.   The testable portion of item #23Gl was consumed in testing. Item #23 was returned to the
        appropriate submitting agency.

        CONCLUSIONS:

        4.     Gugsa Dabela cannot be eliminated as the source of the DNA profile from item #23Gl,
        therefore it is not appropriate for entry into the Connecticut and National DNA Databases. The
        expected frequency of individuals who cannot be eliminated as the source of the DNA profile (at
        all loci tested except D 13 S317) from item #23G 1 is less than 1 in 7 billion in the African
        American, Caucasian, and Hispanic populations.

        5.    The results eliminate Sergeant #105, Sergeant #109, Sergeant #111, Officer #218, D.
        Aarons, B. Satrinno, B. Perry, VinTech EMT 15211, and Georgetown FD G 46, G 54, G 311, G
        95, G 79, and G 53 as the source of the DNA profile from item #23Gl.




    ;;:i:d;;:;lure below.
        This report reflects the test results, conclusions, interpretations, and/or the findings of the

                                                            ~

    Melanie G. Russell (Analyst)                     Carll tac1d, Ph.D. (Technical Reviewer)
    Forensic Science Examiner 1                      Forensic Science Examiner 3
